Citation Nr: 1207142	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for dermatophytosis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2006 rating decision issued by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was later transferred to the RO in Buffalo, New York.

In a decision issued in October 2010, the Board denied the Veteran's increased rating claim.  He appealed that decision to the Court.  In June 2011, the Court vacated the portion of the October 2010 Board decision addressing the skin claim and remanded this matter for readjudication consistent with instructions outlined in a May 2011 Joint Motion by the parties (Joint Motion).

Also at the time of the October 2010 Board decision, the issue of service connection for a neurological disorder manifested by pain, numbness, and tingling of the hands and fingers was remanded, along with a claim of service connection for a cervical spine disorder.  Such development is still pending before the RO and should be completed prior to any re-certification to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any action on his part is required.


REMAND

The May 2011 Joint Motion indicates, in essence, that the October 2010 Board decision failed to adequately assist the Veteran with his increase rating claim. Specifically, the Veteran contends that the severity of his skin condition fluctuates and is worse during cold months.  During, the most recent VA examination conducted in May 2006, the examiner noted that the Veteran's skin condition was inactive at the time.  

The parties agreed that the Veteran has not been offered an examination during cold weather.  The Court has held that when a disease fluctuates between active and inactive stages, VA's duty to assist requires that a medical examination take place during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Consequently, a new examination during a period of cold weather (to the extent feasible) is warranted.  (Parenthetically, the Board notes that, given the inherent lack of control as to the weather on the day of the Veteran's examination, he is encouraged to take pictures or otherwise document his condition during times of flare-up and should present any such evidence to the VA examiner on the date of his examination.)

Additionally, the Joint Motion indicated that the Board did not adequately address regarding the question of entitlement to an extraschedular evaluation.  In this regard, the Veteran has repeatedly reported that his skin condition on his hands has affected his employment as a sewing machine technician.  Furthermore, he has reported that during his flare-ups he has difficulty completing everyday tasks.
Such statements suggest that there may be impairment beyond that recognized by schedular criteria, warranting referral for extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Hence, the matter of whether referral for extraschedular consideration will also be addressed on remand.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to provide a statement outlining the functional restrictions associated with his skin disability and the resulting impairment of function as to employment and everyday activities.

2.  Thereafter, the RO should then arrange for a skin examination to assess the current severity of his dermatophytosis, particularly of the hands.  To the extent feasible, the examination should be scheduled during an active stage of the disease (i.e., during the cold weather).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating skin disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  

3. Additionally, the examination should include both a medical advisory opinion as to whether the Veteran's subjective accounts of restrictions and impairment are consistent with the clinical findings shown, and should address the extent of his limitation as to employment and everyday activities due to his skin disorder.  The examiner should explain the rationale for all opinions offered.

4. Thereafter, the RO should make formal determinations as to whether schedular criteria are inadequate to rate the disability picture presented by the Veteran's service connected skin disability.  If so, the matter of the rating for the Veteran's dermatophytosis should be referred for extraschedular consideration.

5. If the benefit sought on appeal is not granted to the Veteran's satisfaction (i.e., rating in excess of 30 percent; referral for extraschedular consideration is denied or the claim is referred and an extraschedular rating is denied), the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The matter should then be returned to the Board for further appellate review.

The purpose of this remand is to implement the mandate of the Court (as expressed by the May 2011 Joint Motion).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



